DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 27 September 2021.
Claims 21-23, 25, 26, 29, and 33-35 were amended.
Claims 1-20 were cancelled.
Claims 21-35 are pending in this Office Action.


Response to Amendment
The objection to claim 22 regarding minor informalities was addressed and is withdrawn.
The objection to claim 23 regarding minor informalities was addressed and is withdrawn.
The objection to claim 25 regarding minor informalities was addressed and is withdrawn.
The objections to claim 26 regarding minor informalities were addressed and are withdrawn.
The objection to claim 29 regarding minor informalities was addressed and is withdrawn.
The objections to claim 34 regarding minor informalities were addressed and are withdrawn.
The objections to claim 35 regarding minor informalities were addressed and are withdrawn.
The rejection of claim 34 under 35 U.S.C. § 112(b) regarding indefiniteness for failing to particularly point out and distinctly claim the subject matter was addressed and is withdrawn.
Applicants’ amendments and arguments with respect to claims 21-35 filed on 27 September 2021 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 26, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2015/0058429) in view of Tomkow (U.S. 2013/0086186) and further in view of Fishman et al. (U.S. 6,871,236).

With respect to claim 21, Liu teaches a system, comprising: an email handler comprises email processing circuitry, a web server, and a database, wherein: the email processing circuitry is operable to: 1) generate a uniform resource locator for a notification object to be embedded in an email message (Liu, pages 4-5, paragraphs 43-88); and 3) send the email message into a network (Liu, pages 4-5, paragraphs 45).
Liu does not explicitly teach 2) embed the notification object in the email message; and wherein the notification object embedded in the email message is unique.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Tomkow in order to enable 2) embed the notification object in the email message; and wherein the notification object embedded in the email message is unique. One would be motivated to do so in order to enable a method that facilitates authentication of a remote user’s identity (Tomkow, page 2, paragraph 21).
	The combination of Liu and Tomkow does not explicitly teach the web server is operable to: 1) receive a request sent to the uniform resource locator by a client device; 2) determine characteristics of the client device based on content of the request; 3) operable to store the characteristics in the database; and 4) control access to content by the client device based on characteristics of the client device stored in the database.
However, Fishman teaches the web server is operable to: 1) receive a request sent to the uniform resource locator by a client device (Fishman, col. 12, lines 15-20); 2) determine characteristics of the client device based on content of the request (Fishman, col. 12, lines 20-24); 3) operable to store the characteristics in the database (Fishman, Fig. 2, elements 254, 256, 258, and 259; col. 8, line 52 – col. 9, line 59); and 4) control access to content by the client device based on characteristics of the client device stored in the database (Fishman, col. 10, lines 34-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu and Tomkow in view of Fishman in order to enable the web server is operable to: 1) receive a request sent to the uniform resource locator by a client device; 2) determine characteristics of the client device based on content of the request; 3) operable to store the characteristics in the database; and 4) control access to content by the client device based on 

With respect to claim 25, the combination of Liu, Tomkow, and Fishman teaches the invention described in claim 21, including the system wherein the web server determines whether the characteristics of the client device on which the email message was opened meet one or more predetermined requirements (Fishman, col. 12, lines 20-24).
The combination of references is made under the same rationale as claim 21 above.

With respect to claim 26, the combination of Liu, Tomkow, and Fishman teaches the invention described in claim 25, including the system wherein the characteristics are whether: the client device is within a particular range of IP addresses, the client device is in a particular location (Fishman, col. 9, lines 30-40), the client device is of a certain make/model/type, or the client device has certain software installed.
The combination of references is made under the same rationale as claim 21 above.

With respect to claim 30, the combination of Liu, Tomkow, and Fishman teaches the invention described in claim 21, including the system wherein the characteristics of the client device include email recipients associated with the client device (Fishman, col. 8, lines 34-51).
The combination of references is made under the same rationale as claim 21 above.

With respect to claim 35, the combination of Liu, Tomkow, and Fishman teaches the invention described in claim 21, including the system wherein characteristics of the request (Fishman, col. 12, lines 
The combination of references is made under the same rationale as claim 21 above.


Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tomkow in view of Fishman and further in view of Alexander et al. (U.S. 9,246,912).

With respect to claim 22, Liu teaches the invention described in claim 21, including a system, comprising: an email handler comprises email processing circuitry, a web server, and a database, wherein: the email processing circuitry is operable to: 1) generate a uniform resource locator for a notification object to be embedded in an email message (Liu, pages 4-5, paragraphs 43-88); and 3) send the email message into a network (Liu, pages 4-5, paragraphs 45).
Liu does not explicitly teach 2) embed the notification object in the email message; and wherein the notification object embedded in the email message is unique.
However, Tomkow teaches 2) embed the notification object in the email message; and wherein the notification object embedded in the email message is unique to each email address (Tomkow, page 3, paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Tomkow in order to enable 2) embed the notification object in the email message; and wherein the notification object embedded in the email message is unique. One would be motivated to do so in order to enable a method that facilitates authentication of a remote user’s identity (Tomkow, page 2, paragraph 21).

However, Fishman teaches the web server is operable to: 1) receive a request sent to the uniform resource locator by a client device (Fishman, col. 12, lines 15-20); 2) determine characteristics of the client device based on content of the request (Fishman, col. 12, lines 20-24); 3) operable to store the characteristics in the database (Fishman, Fig. 2, elements 254, 256, 258, and 259; col. 8, line 52 – col. 9, line 59); and 4) control access to content by the client device based on characteristics of the client device stored in the database (Fishman, col. 10, lines 34-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu and Tomkow in view of Fishman in order to enable the web server is operable to: 1) receive a request sent to the uniform resource locator by a client device; 2) determine characteristics of the client device based on content of the request; 3) operable to store the characteristics in the database; and 4) control access to content by the client device based on characteristics of the client device stored in the database. One would be motivated to do so in order to enable transforming content for one or more operating characteristics of a mobile client and sending that transformed content to the mobile client (Fishman, col. 3, lines 36-50).
The combination of Liu, Tomkow, and Fishman does not teach the system wherein the email message handler is configured to determine whether the email was opened within a permissible timeframe.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu, Tomkow, and Fishman in view of Alexander in order to enable the system wherein the email message handler is configured to determine whether the email was opened within a permissible timeframe. One would be motivated to do so in order to provide a time limit of five minutes may provide ample time for the user to input a generated password while remaining short enough such that the enhanced computing server may continue to address other similar requests to generate a password (Alexander, col. 8, lines 33-37).

With respect to claim 23, the combination of Liu, Tomkow, Fishman, and Alexander teaches the invention described in claim 22, including the system wherein the permissible timeframe is determined based on how long it takes for a request for the notification object to be received by the web server (Alexander, col. 7, line 50 – col. 9, line 10).
The combination of references is made under the same rationale as claim 22 above.

With respect to claim 24, the combination of Liu, Tomkow, Fishman, and Alexander teaches the invention described in claim 21, including the system wherein the permissible timeframe is approximately 5 minutes (Alexander, col. 7, line 50 – col. 9, line 10).
The combination of references is made under the same rationale as claim 22 above.



Claims 27-29, 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tomkow in view of Fishman and further in view of Mahaffey et al. (U.S. 9,374,369).

With respect to claim 27, Liu teaches the invention described in claim 26, including a system, comprising: an email handler comprises email processing circuitry, a web server, and a database, wherein: the email processing circuitry is operable to: 1) generate a uniform resource locator for a notification object to be embedded in an email message (Liu, pages 4-5, paragraphs 43-88); and 3) send the email message into a network (Liu, pages 4-5, paragraphs 45).
Liu does not explicitly teach 2) embed the notification object in the email message; and wherein the notification object embedded in the email message is unique.
However, Tomkow teaches 2) embed the notification object in the email message; and wherein the notification object embedded in the email message is unique to each email address (Tomkow, page 3, paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Tomkow in order to enable 2) embed the notification object in the email message; and wherein the notification object embedded in the email message is unique. One would be motivated to do so in order to enable a method that facilitates authentication of a remote user’s identity (Tomkow, page 2, paragraph 21).
	The combination of Liu and Tomkow does not explicitly teach the web server is operable to: 1) receive a request sent to the uniform resource locator by a client device; 2) determine characteristics of the client device based on content of the request; 3) operable to store the characteristics in the database; and 4) control access to content by the client device based on characteristics of the client device stored in the database.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu and Tomkow in view of Fishman in order to enable the web server is operable to: 1) receive a request sent to the uniform resource locator by a client device; 2) determine characteristics of the client device based on content of the request; 3) operable to store the characteristics in the database; and 4) control access to content by the client device based on characteristics of the client device stored in the database. One would be motivated to do so in order to enable transforming content for one or more operating characteristics of a mobile client and sending that transformed content to the mobile client (Fishman, col. 3, lines 36-50).
The combination of Liu, Tomkow, and Fishman does not explicitly teach the system wherein, if one or more of the predetermined requirements are not met, the web server is configured to deny access to network resources or may be required to pass additional security hurdles before being permitted to access the network resources. 
However, Mahaffey teaches the system wherein, if one or more of the predetermined requirements are not met, the web server is configured to deny access to network resources (Mahaffey, col. 12, line 52 – col. 13, line 3) or may be required to pass additional security hurdles before being permitted to access the network resources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu, Tomkow, and Fishman in view of Mahaffey in order 

With respect to claim 28, the combination of Liu, Tomkow, Fishman, and Mahaffey teaches the invention described in claim 21, including the system wherein the email message includes a password reset link (Mahaffey, col. 40, lines 33-43).
The combination of references is made under the same rationale as claim 27 above.

With respect to claim 29, the combination of Liu, Tomkow, Fishman, and Alexander teaches the invention described in claim 28, including the system wherein the password reset link resets the password if the link is accessed within a certain amount of time (Alexander, col. 7, line 50 – col. 9, line 10) within a certain geographical region.
The combination of references is made under the same rationale as claim 27 above.

With respect to claim 31, the combination of Liu, Tomkow, Fishman, and Mahaffey teaches the invention described in claim 21, including the system wherein the characteristics of the client device include email senders associated with the client device (Mahaffey, col. 38, lines 51-67).
The combination of references is made under the same rationale as claim 27 above.

With respect to claim 33, the combination of Liu, Tomkow, Fishman, and Mahaffey teaches the invention described in claim 21, including the system wherein the email processing circuitry sends the email message in response to a detection of some condition in the network (Mahaffey, col. 40, lines 44-61).
The combination of references is made under the same rationale as claim 27 above.

With respect to claim 34, the combination of Liu, Tomkow, Fishman, and Mahaffey teaches the invention described in claim 21, including the system wherein a condition includes an irregular pattern of access to a network resource comprising a server or a database (Mahaffey, col. 40, lines 44-61).
The combination of references is made under the same rationale as claim 27 above.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tomkow in view of Fishman and further in view of Chen et al. (U.S. 9,355,233).

With respect to claim 32, Liu teaches the invention described in claim 21, including a system, comprising: an email handler comprises email processing circuitry, a web server, and a database, wherein: the email processing circuitry is operable to: 1) generate a uniform resource locator for a notification object to be embedded in an email message (Liu, pages 4-5, paragraphs 43-88); and 3) send the email message into a network (Liu, pages 4-5, paragraphs 45).
Liu does not explicitly teach 2) embed the notification object in the email message; and wherein the notification object embedded in the email message is unique.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Tomkow in order to enable 2) embed the notification object in the email message; and wherein the notification object embedded in the email message is unique. One would be motivated to do so in order to enable a method that facilitates authentication of a remote user’s identity (Tomkow, page 2, paragraph 21).
	The combination of Liu and Tomkow does not explicitly teach the web server is operable to: 1) receive a request sent to the uniform resource locator by a client device; 2) determine characteristics of the client device based on content of the request; 3) operable to store the characteristics in the database; and 4) control access to content by the client device based on characteristics of the client device stored in the database.
However, Fishman teaches the web server is operable to: 1) receive a request sent to the uniform resource locator by a client device (Fishman, col. 12, lines 15-20); 2) determine characteristics of the client device based on content of the request (Fishman, col. 12, lines 20-24); 3) operable to store the characteristics in the database (Fishman, Fig. 2, elements 254, 256, 258, and 259; col. 8, line 52 – col. 9, line 59); and 4) control access to content by the client device based on characteristics of the client device stored in the database (Fishman, col. 10, lines 34-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu and Tomkow in view of Fishman in order to enable the web server is operable to: 1) receive a request sent to the uniform resource locator by a client device; 2) determine characteristics of the client device based on content of the request; 3) operable to store the characteristics in the database; and 4) control access to content by the client device based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu and Tomkow in view of Fishman in order to enable the web server is operable to: 1) receive a request sent to the uniform resource locator by a client device; 2) determine characteristics of the client device based on content of the request; 3) operable to store the characteristics in the database; and 4) control access to content by the client device based on characteristics of the client device stored in the database. One would be motivated to do so in order to enable transforming content for one or more operating characteristics of a mobile client and sending that transformed content to the mobile client (Fishman, col. 3, lines 36-50).
The combination of Liu, Tomkow, and Fishman do not teach the system wherein the email processing circuitry sends the email message periodically.
However, Chen the system wherein the email processing circuitry sends the email message periodically (Chen, col. 3, line 58 – col. 4, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu, Tomkow, Fishman and Chen in order to enable the system wherein the email processing circuitry sends the email message periodically. One would be motivated to do so in order to enable the password would then have to be reset in a secure manner that decreases the likelihood that an authorized party could gain access to the system (Chen, col. 3, lines 16-19).


Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

November 10, 2021